 



EXHIBIT 10.1

SECOND AMENDMENT TO THE
MARKETING AND SERVICING AGREEMENT

     THIS SECOND AMENDMENT TO THE MARKETING AND SERVICING AGREEMENT dated as of
September ___, 2003 (this “Amendment”) is an Amendment to the MARKETING AND
SERVICING AGREEMENT effectively dated October 21, 2003, as amended, by and
between Republic Bank & Trust Company, a bank organized under the laws of the
state of Kentucky (the “BANK”), and ACE Cash Express, Inc., a Texas corporation
(“COMPANY”).

     WHEREAS, BANK and COMPANY have previously entered into that certain
MARKETING AND SERVICING AGREEMENT dated as of October 21, 2002, as amended, (the
“Marketing Agreement”); and

     WHEREAS, BANK and COMPANY desire to amend the Marketing Agreement in order
to more fully comply with the FDIC Guidelines for Payday Lending,

     NOW, THEREFORE, the parties hereby agree as follows:

Section 4, Company’s Services, (c), (iv) shall be amended to read in its
entirety as follows:

(iv) COMPANY shall (A) deliver a copy of the NOTE to the CUSTOMER; (B) obtain
from the CUSTOMER the executed NOTE; (C) obtain from CUSTOMER his or her
REPAYMENT CHECK dated the date of the TRANSACTION and made payable to BANK; and
(D) maintain of behalf of BANK, separate and apart from COMPANY’S own assets and
records, the REPAYMENT CHECK AND NOTE. Additionally, on BANK’s behalf, COMPANY
shall provide each APPLICANT with a copy of BANK’s Privacy Notice in the form
provided to COMPANY by BANK which shall comply with all applicable law and
regulation.

Section 4, Company’s Services, (e), (iv) shall be amended to read in its
entirety as follows:

(iv) The TRANSACTION DOCUMENTS shall be held by COMPANY on behalf of BANK,
pursuant to BANK’s record retention requirements, as more particularly set forth
in the BANK’s POLICIES attached hereto as EXHIBIT D and incorporated herein by
reference, and BANK has and shall continue to have constructive possession and
legal title to such documents, files and records. At such time or times as BANK
may reasonably request, and at BANK’s cost, COMPANY shall promptly deliver all
copies of TRANSACTION DOCUMENTS to BANK at its headquarters or such other
location or locations as BANK shall direct. All such documents shall be
maintained

Page 1 of 3



--------------------------------------------------------------------------------



 



segregated from other books and records of COMPANY and otherwise in such a
manner as to facilitate their inspection by and delivery to BANK, if so
requested. In the event that the COMPANY becomes aware that the security of the
TRANSACTION DOCUMENTS is breached or COMPANY learns of the unauthorized use of
information contained in the TRANSACTION DOCUMENTS, then COMPANY shall promptly
notify BANK of such breach or unauthorized use so that BANK shall be able to
take any and all appropriate and necessary action.

Section 4, Company’s Services, (e), (v) shall be amended to read in its entirety
as follows:

(v) During the term of this Agreement and at all times thereafter, BANK and
banking agencies with regulatory authority over BANK including, but not limited
to the FDIC and the Kentucky Department of Financial Institutions shall have
reasonable access to COMPANY stores, to the books and records of COMPANY (to the
extent that such books and records pertain to the TRANSACTIONS), to the
officers, employees and accountants of COMPANY, and to copies of TRANSACTION
DOCUMENTS, all for the purpose of ensuring that COMPANY is carrying out BANK
POLICIES and is otherwise complying fully with its obligations under this
Agreement as well as all applicable laws and regulations. Such access shall
include permission to maintain employees on the premises of COMPANY or offices
of COMPANY where any information requested may be located during regular
business hours in order to audit COMPANY’s services contemplated by this
Agreement and to conduct reasonable on-site transaction testing and other
reasonable operational reviews. BANK agrees to provide COMPANY with reasonable
advance notice of the audit of any COMPANY store.

Section 4, Company’s Services, (e), (vii) shall be added to the Marketing
Agreement and shall read as follows:

(vii) COMPANY will notify BANK of any and all customer complaints regarding the
TRANSACTIONS, including complaints regarding collection activities of COMPANY on
behalf of the BANK, as well as how it recommends handling and/or responding
thereto; provided, however, that COMPANY shall not be required to notify BANK of
any customer complaint regarding service or personnel issues pertaining to any
COMPANY store. BANK will make qualified personnel available to receive and
respond to COMPANY’s notifications to BANK during COMPANY’s normal business
hours. BANK shall approve, and advise COMPANY of, a course of action to handle
each customer complaint. COMPANY will handle each customer complaint in
accordance with BANK’s reasonable direction and advise BANK of all outcomes.

Page 2 of 3



--------------------------------------------------------------------------------



 



Section 4, Company’s Services, (e), (viii) shall be added to the Marketing
Agreement and shall read as follows:

COMPANY will collect the customer identification (“CIP”) information that BANK
notifies COMPANY is required by the USA Patriot Act Section 326 and, to the
extent and in the manner o instructed by BANK, provide customers with adequate
notice of the CIP requirements prior to opening an account. CIP information
includes name, physical address, date of birth, and taxpayer identification
number or other un-expired government-issued photo identification number that
allows COMPANY to form a reasonable belief of (i.e., verify) the CUSTOMER’S true
identity. Verification constitutes a logical comparison of the photo ID’s
location of issuance, date of issuance, expiration date and reference number
format to the CUSTOMER’S characteristics (e.g. age, photo match, discrepancies
in address, etc.), as well as the standard format for the locale and/or state
where the transaction is taking place. COMPANY will maintain all records
containing the required CIP information along with specific reference to the
type of unexpired government-issued photo identification that the customer
presents, including the location of issuance, date of issuance, expiration date
and reference number. The records must be maintained for a period of 5 years
from the date the CUSTOMER’S account being closed, and be retrievable within 72
hours upon federal law enforcement agency request. COMPANY will submit CUSTOMER
information to BANK to allow BANK to compare to any applicable list(s) provided
by the federal government under authority of the USA Patriot Act in accordance
with BANK procedures.

     In the event of any conflict, inconsistency, or incongruity between the
provisions of this Amendment and any of the provisions of the Marketing
Agreement, as previously amended, the provisions of this Amendment shall in all
respects govern and control.

     IN WITNESS WHEREOF, COMPANY and BANK, each intending to be legally bound
hereby, have caused this Amendment to be executed by its duly authorized officer
as of the 30th of September, 2003.

          REPUBLIC BANK & TRUST COMPANY   ACE CASH EXPRESS, INC.
 
       
By:  
/s/ Bill Petter
  By:  
/s/ Michael J. Briskey
 
       
Its: Executive Vice President
  Its: Vice President of Finance
 
       
Date: September 30, 2003
  Date: September 30, 2003

Page 3 of 3